The opinion of the court was delivered by
Nicholls, C. J.
On February 3, 1902, August Heidenheim and Eli Wise, testamentary executors, filed their final account showing total receipts to be $34,681.62, and total disbursements $16,436.76.
This showed the sum of $18,244.80 in funds and assets to be distributed to the heirs.
Two oppositions were filed.
Whereupon, after the legal delays, the executors, on February 18, 1902, took a judgment homologating the account so far as not opposed.
This had the effect of cutting off further oppositions, and left to be adjudicated only the issues raised by the two oppositions pending.
One of these oppositions is by the City of New Orleans claiming taxes to the amount of $220.00, with 10 per cent, per annum interest on $110,00 from July 26, 1899, and same rate of interest on $110.00 from July 15, 1900.
The other opposition is by A. F. and J. B. Marks, forced heirs of the *686■deceased, and its purpose is to add to the distributive amount shown by the account — not to diminish the same. .
On April 2, 1902, these forced heirs took a rule on the executors to show cause why, pending the litigation arising on the oppositions aforesaid, they should not distribute the. funds 'and assets which their final account showed to be on hand for that purpose.
This rule was made absolute and the executors were ordered after reserving $1000.00 to satisfy any costs which may be hereinafter incurred,-to distribute .among the creditors the sums due them and the remainder among the heirs.
From this judgment the executors took an order of appeal .and this appeal the appellees move to dismiss.
The motion must prevail.
Where a final account of executors shows an amount ready for distribution, and pending oppositions Cannot have the effect of reducing the sáme, and the time has passed for the filing of further oppositions, the executors have no sufficient interest to appeal from the order directing distribution.
Appeal dismissed.
Rehearing refused.